Citation Nr: 1432402	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  09-50 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  






INTRODUCTION

The Veteran served on active duty from February 1961 to January 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which in relevant part, granted entitlement to service connection for bilateral hearing loss and assigned an initial noncompensable evaluation, effective September 3, 2008.  The Veteran appealed that decision as to the initial noncompensable evaluation assigned for his service-connected bilateral hearing loss disability.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence.  

The Board observes that an August 2009 VA Form 21-22 appointed The American Legion as the Veteran's representative.  The Veteran's electronic Virtual VA claims file contains a September 2012 VA Form 21-22 appointing Disabled American Veterans as his representative.  Regulation states, however, that the appellant has 90 days following the mailing of notice to them that an appeal has been certified to the Board for appellate review and that the appellate record has been transferred to the Board, or until the date the appellate decision is promulgated by the Board, whichever comes first, during which they may submit a request for a change in representation.  See 38 C.F.R. § 20.1304.  After this 90 day period elapses, the Board will not accept a request for a change in representation except when the appellate demonstrates good cause for the delay.  See 38 C.F.R. § 20.1304(b)(1).  

In this case, the Veteran was notified in a letter dated February 2, 2010, that this appeal has been certified to the Board for appellate review.  The September 2012 VA Form 21-22 appointing Disabled American Veterans as the Veteran's representative was not received within 90 days of that letter, nor has good cause for the delay in request for change in representation been provided.  Accordingly, the American Legion remains the Veteran's representative until the case returns to the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(b)(1)(i).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The most recent VA audiological examination evaluating the severity of the Veteran's service-connected bilateral hearing loss disability is dated in November 2008, more than five years ago.  A private April 2009 audiological evaluation suggests that the Veteran's bilateral hearing loss has worsened since the November 2008 VA examination.  The Veteran's representative has also suggested that the Veteran's hearing loss disability has worsened since the November 2008 examination.  See June 2014 IHP.  To ensure that the record reflects the current severity of the Veteran's bilateral hearing loss disability on appeal, a more contemporaneous examination is warranted, with findings responsive to all applicable rating criteria.   

Accordingly, the case is REMANDED for the following action:

1. Obtain any relevant ongoing VA audiological treatment records from the Montgomery VAMC in Muskogee, Oklahoma dating since September 2008, to include numerical findings on any audiometric evaluations dating since 2005.  All records requests and responses received must be associated with the claims file.

2. Once all relevant records have been obtained and associated with the claims file, schedule the Veteran for a VA audiology examination with an audiologist to determine the current level of severity of the his hearing impairment.  The claims folder and any treatment records contained in Virtual VA must be made available to and reviewed by the examiner.  

The examiner should elicit from the Veteran all complaints associated with his service-connected bilateral haring loss disability, to include any associated functional impairment.  Audiometric testing and speech discrimination testing should be performed, including the Maryland CNC test.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's bilateral hearing loss.  If test results are considered invalid or an inaccurate depiction of the severity of the Veteran's hearing loss, such a conclusion should be explained in detail why valid and reliable audiometric data could not be obtained.

3.  Following completion of the above, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



